On Motions for Rehearing.
The motions of both parties have been duly considered, and are overruled. The case of Waldo v. G., H. & S. A. Ry. Co., Tex.Com.App., 50 S.W.2d 274, is ample authority to support our action in remanding the cause for a new trial. Unless appellants are able to establish that the covenants of warranty which entitle them to recover, if at all, are valid and enforceable, they are not entitled to prevail under the doctrine of after acquired title. And if, under the law of constructive notice, appellee is bound to take the title from Webel burdened with his obligations in connection therewith, certainly appellee’s position in that connection cannot justly be more onerous than Webel’s position would be.
Overruled.